     Case: 4:19-cr-00544-JAR Doc. #: 2 Filed: 07/11/19 Page: 1 of 1 PageID #: 4


                              UNITED STATES DISTRICT COURT                      SUPPRESSED
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
                                                                                   fllE~
UNITED STATES OF AMERICA,                             )
                                                      )              JUL 11 20'9
                       Plaintiff,                     )             Us. DISTRICT COURTMO
                                                      )    No.    EASTERN DISTRICT OF
                                                                         ST. LOUIS
v.                                                    )
                                                      ) ,,,------------------~
MARLO SINGLETON,                                      )

                       Defendant.
                                                      )
                                                      )
                                                          4:19CR544 JAR/SPM
                                          INDICTMENT

                                           COUNT ONE

        The Grand Jury charges that:

      On or about May 24, 2019, in the City of St. Louis,. within the Eastern District of Missouri,

                                       MARLO SINGLETON,

the Defendant herein, knowingly possessed firearm, knowing he had previously been convicted in

a court of law of one or more crimes punishable by a term of imprisonment exceeding one year,

and the firearm previously traveled in interstate or foreign commerce during or prior to being in

defendant's possession.

        In violation of Title 18, United States Code, Section 922(g)(l).


                                                             A TRUE BILL


                                                             FOREPERSON

JEFFREYB. JENSEN·
United States Attorney



J. CHRISTIAN GOEKE, #39462MO
Assistant United States' Attorney
